Opinion issued April 19, 2007













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00299-CR
____________

IN RE JOSE EFRAIN VEGA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Jose Efrain Garcia, filed a motion for leave to file a writ of mandamus
and  a petition for writ of mandamus with the Clerk of this Court.  Relator Garcia
complains that the Clerk of this Court (1) has not issued a mandate in his appeal. (2) 
Mandamus jurisdiction over the courts of appeals lies only with the Texas Court of
Criminal Appeals in criminal cases.  State ex rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 926-27 (Tex. Crim. App. 2001).
	Accordingly, the petition for leave to file writ of mandamus in this Court is
denied, and the petition for writ of mandamus filed in this Court is dismissed.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.      Relator names the former Clerk of this Court Margie Thompson as respondent.
2.    We note that a mandate of affirmance was issued on November 30, 2006 in appeals number
01-05-00358-CR, Jose Efrain Garcia v. State.